UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2486



SAM GREEN,

                                              Plaintiff - Appellant,

          versus

UNIVERSITY OF NORTH CAROLINA, at Charlotte,

                                               Defendant - Appellee.



                              No. 96-2701



SAM GREEN,

                                               Plaintiff - Appellee,

          versus

UNIVERSITY OF NORTH CAROLINA, at Charlotte,

                                              Defendant - Appellant.




Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-93-346-3-MU)

Submitted:   March 31, 1997                 Decided:   April 29, 1997
Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Sam Green, Appellant Pro Se. Thomas Oregon Lawton, III, Associate
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Sam Green appeals the district court's order granting summary

judgment for the the University of North Carolina at Charlotte

(UNCC) in this employment discrimination action brought under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000e, 2000e-2 (1994). UNCC cross-appeals the district court's

order denying its motion to dismiss for lack of proper process and

service of process. We have reviewed the record and the district

court's opinion granting summary judgment and find no reversible
error. Therefore, in No. 96-2486, we affirm the grant of summary

judgment on the reasoning of the district court. Green v. Univer-
sity of North Carolina, No. CA-93-346-3-MU (W.D.N.C. Sept. 23,

1996). In light of this determination, we find it unnecessary to

decide whether the district court properly denied UNCC's motion to
dismiss. Cf. Chesapeake Paper Prods. Co. v. Stone & Webster Eng'g

Corp., 51 F.3d 1229, 1234-37 (4th Cir. 1995). Thus, we affirm in

No. 96-2701 as well. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                3